


110 HR 4716 IH: To extend the temporary suspension of duty on

U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4716
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2007
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  Primsulfuron.
	
	
		1.Primsulfuron
			(a)In
			 generalHeading 9902.02.10 of
			 the Harmonized Tariff Schedule of the United States (relating to Primsulfuron)
			 is amended by striking the date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
